[Cite as Goddard v. Goddard, 2020-Ohio-3372.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

DANIEL B. GODDARD,                              :

                Plaintiff-Appellant,            :
                                                         No. 109085
                v.                              :

LAURENCE V. GODDARD,                            :

                Defendant-Appellee.             :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 18, 2020


             Civil Appeal from the Cuyahoga County Common Pleas Court
                                   Probate Division
                              Case No. 2018ADV239458


                                          Appearances:


                Paul Croushore, for appellant.

                Buckley King L.P.A., and Woods King III; Bernstein and
                Burkley, P.C., and Harry W. Greenfield, for appellee.


SEAN C. GALLAGHER, J.:

                  Plaintiff-appellant Daniel B. Goddard (“plaintiff”) appeals the

decision of the Cuyahoga County Court of Common Pleas, Probate Division, that
granted summary judgment in favor of defendant-appellee Laurence V. Goddard

(“defendant”). Upon review, we affirm the decision of the trial court.

      Background

                On December 10, 2018, plaintiff filed a complaint for breach of

fiduciary duties against defendant.       The complaint alleged that plaintiff is a

beneficiary of three trusts and that defendant, who is plaintiff’s father, is the trustee

over the trusts. Plaintiff claimed that defendant breached his fiduciary duties and

sought the removal of defendant as trustee, an accounting of the trusts, modification

or termination of the trusts, damages, and other relief.

                The complaint alleged that two of the subject trusts were established

in 2005 when plaintiff’s parents divorced. One trust instrument was dated May 22,

2005 (“the May 2005 trust”) and was a revocable trust. The other trust instrument

was dated June 21, 2005 (“the June 2005 trust”) and was an irrevocable trust. The

complaint further alleged that prior to the divorce, defendant created the Goddard

Family, LLC (“the GFLLC”), in which plaintiff has an interest. The complaint states

that the third trust instrument purportedly was entered on June 1, 2012 (“the June

2012 trust”).

                Plaintiff claimed that he was unaware he was the beneficiary of any

trust instrument or agreement until on or about February 29, 2012. Moreover, he

claimed that he did not recall signing any trust instrument between himself and

defendant at any time and that he never agreed to assign his membership interest in
the GFLLC.     The complaint raises a number of other allegations concerning

defendant’s alleged breach of fiduciary duties involving the trusts.

               Defendant filed an answer that set forth a number of affirmative

defenses. In the course of proceedings, defendant was granted leave to file a motion

for summary judgment. In defendant’s motion for summary judgment, defendant

stated that both of the 2005 trusts had been fully administered since at least 2012,

that all disbursements were made for plaintiff’s benefit, that plaintiff received a

complete accounting of trust payments, that plaintiff’s interest in the GFLLC was

transferred to the June 2012 trust, and that plaintiff’s 29.47 percent interest in the

GFLLC has remained unchanged. Defendant presented evidence showing that the

GFLLC was established by him as part of his estate planning for his family and that

the operating agreement confers decision-making authority on him as the manager

of the GFLLC. Defendant stated that advancements made for plaintiff’s benefit from

the GFLLC were added to the loan account from the GFLLC and kept as part of the

financials of the GFLLC. Defendant set forth additional arguments and attached

documentation to his motion, including supporting affidavits, bank statements,

trust accountings, and financial records. He also referred to other evidence already

in the record. Additionally, defendant argued that plaintiff’s claims were barred by

the statute of limitations under R.C. 5810.05.

               Plaintiff opposed defendant’s motion for summary judgment.

Plaintiff conceded “that the 2005 trusts have been administered and therefore no

genuine issue of material fact exists as to his claims relating to the administration of
those trusts.” Plaintiff argued that genuine issues of fact remained regarding the

creation and execution of the June 1, 2012 trust and claimed he could not have

signed the trust instrument since defendant’s visit to New York occurred before the

effective date of the trust instrument. Plaintiff provided an affidavit in which he

denied signing the trust instrument.       He also argued that the value of his

membership interest in the GFLLC was in dispute, noting its “modest growth.”

Plaintiff claimed that he believed the disbursements to him from the GFLLC were

gifts from defendant as opposed to a loan, and he asserted that defendant’s

accounting of the money as a loan was a breach of fiduciary duty. He also pointed

to delays in being provided with tax documents related to his interest in the GFLLC.

He made many accusations and claimed that genuine issues of material fact existed

as to whether defendant breached his fiduciary duty “by [not] acting as a prudent

investor in administering the plaintiff’s trust” and as to whether the defendant acted

in good faith in administering the trust and as manager of the GFLLC.

              On September 6, 2019, the trial court granted summary judgment in

favor of defendant. The trial court found that plaintiff “became aware of the 2005

Trusts and the fact that there was a Trust that held the [GFLLC] by email from the

Defendant on March 1, 2012” and that the 2005 trusts had been fully administered.

The trial court held that plaintiff was barred by the four-year statute of limitations

under R.C. 5810.05(C) from raising any issues regarding the 2005 trusts, including

any activity regarding the GFLLC before March 1, 2012. The court also recognized

plaintiff conceded in his brief in opposition to summary judgment that the 2005
trusts were not in issue. The trial court proceeded to find there were no genuine

issues of material fact regarding the June 2012 trust. The trial court found plaintiff

submitted a self-serving affidavit averring that he did not sign the trust instrument.

The court recognized that plaintiff claimed he could not have signed the trust

because defendant was not in New York on June 1, 2012, but that the signature line

on the trust document was not dated. The court also noted a separate document

dated June 1, 2012, that assigned his interest in the GFLLC to the 2012 trust and an

email dated March 1, 2012, that was sent to plaintiff referencing a trust related to

the GFLLC and the need to sign papers when defendant visited him in New York.

The trial court also found plaintiff was on notice that payments for his expenses were

not gifts by his father. The trial court referenced an email that clearly stated that

insurance premiums, medical bills, and other expenses were paid by the trusts

and/or the GFLLC. The court further found the exhibits filed by both parties

established that “Plaintiff knows, or should know, the value of Plaintiff’s

membership interest in GFLLC.” The trial court found that “the remainder of the

Plaintiff’s claims, regarding the June 1, 2012 Trust” were not supported by the

evidence and that the statements in plaintiff’s affidavit were contradicted by the

record. In granting defendant’s motion for summary judgment, the trial court

concluded that plaintiff failed to demonstrate any genuine issues of material fact or

set forth any evidence of a breach of fiduciary duty.

              Plaintiff timely filed this appeal.
      Law and Analysis

               Appellate review of summary judgment is de novo, governed by the

standards set forth in Civ.R. 56. Argabrite v. Neer, 149 Ohio St.3d 349, 2016-Ohio-

8374, 75 N.E.3d 161, ¶ 14. Summary judgment is appropriate only when “[1] no

genuine issue of material fact remains to be litigated, [2] the moving party is entitled

to judgment as a matter of law, and [3] viewing the evidence most strongly in favor

of the nonmoving party, reasonable minds can reach a conclusion only in favor of

the moving party.” Id., citing M.H. v. Cuyahoga Falls, 134 Ohio St.3d 65, 2012-

Ohio-5336, 979 N.E.2d 1261, ¶ 12. Once the moving party has satisfied its initial

burden of identifying specific facts in the record that demonstrate an entitlement to

summary judgment under Civ.R. 56, the nonmoving party has a reciprocal burden

to set forth specific facts showing there is a genuine issue for trial. Crenshaw v.

Cleveland Law Dept., 8th Dist. Cuyahoga No. 108519, 2020-Ohio-921, ¶ 33, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 1996-Ohio-107, 662 N.E.2d 264.

               Under his sole assignment of error, plaintiff argues that the trial court

erred in finding the statute of limitations had begun to run on March 1, 2012, as to

the June 2012 trust. Plaintiff claims that his knowledge of the existence of the 2005

trusts on June 1, 2012, is not dispositive of when he knew or should have known of

the alleged impropriety or when his claims accrued.

               Initially, we recognize that the trial court determined that “the

Plaintiff is time barred from raising issues regarding trusts existing [as of March 1,

2012] to which he is a beneficiary, including any activity regarding the GFLLC before
that time.” The only trusts in existence as of March 1, 2012, were the May 2005 trust

and the June 2005 trust. The trial court proceeded to find that “the remainder of

the Plaintiff’s claims, regarding the June 1, 2012 Trust” were not supported by the

record. Our review reflects that summary judgment was appropriately granted in

defendant’s favor.

              The record reflects that the 2005 trusts were established upon the

divorce of plaintiff’s parents and had been fully administered since at least 2012.

Plaintiff did not dispute that payments from the June 2005 trust were made for his

benefit. The checks were drawn on plaintiff’s trust bank account, and defendant

provided bank records, financial statements, and other documents detailing the

activity of the trusts. Evidence also showed that the GFLLC had been established

and capitalized by defendant as an estate planning tool for his family on March 20,

2000. The operating agreement of the GFLLC conferred decision-making authority

on defendant as the manager of the limited liability company.               Plaintiff’s

membership interest in the GFLLC was initially held in the May 2005 trust and was

the only asset of that trust. Evidence was provided showing that plaintiff’s interest

in the GFLLC was transferred to the June 2012 trust and that his interest in the

GFLLC remained unchanged. In his opposition to summary judgment, “Plaintiff

concede[d] that the 2005 trusts have been administered and therefore no genuine

issue of material fact exists as to his claims relating to the administration of those

trusts.” Thus, the record demonstrates that summary judgment was warranted in

defendant’s favor with regard to the 2005 trusts.
               Not only did plaintiff concede the lack of any genuine issue of material

fact relating to the administration of the 2005 trusts, but also, we agree with the trial

court that the four-year statute of limitations under R.C. 5810.05(C) also bars any

claims regarding the 2005 trusts, including any activity regarding the GFLLC before

that time. Evidence of an email sent to defendant on March 1, 2012, reflects that

plaintiff was made aware of the existence of trusts that had been set up by defendant,

that distributions were made for plaintiff’s benefit, and that the trusts had been

substantially depleted. The email also referred to a “trust related to a company

called Goddard Family LLC,” which was described as “an estate planning vehicle and

fund for family emergencies.” Upon receiving this email, plaintiff should have been

aware that his father was administering the trusts and that the disbursements

received by plaintiff for his expenses were paid with funds from the trusts or were

made from the GFLLC. Accordingly, we find no error by the trial court.

               Defendant argues that because the assignment of error as presented

should be overruled, that any additional arguments should be disregarded. We shall

exercise our discretion in this regard; however, we recognize that plaintiff makes a

cursory argument that the trial court erred in making its findings with regard to the

June 2012 trust, makes general arguments that each of his claims should survive,

and fails to point to sufficient evidence in the record upon which to find that any

genuine issue of material fact exists in regard to his claims.

               Plaintiff argues that the trial court erred in its findings regarding the

execution of the June 2012 trust. The trial court noted evidence to contradict
plaintiff’s self-serving averment that he did not sign the June 2012 trust instrument

and his challenge to the circumstances surrounding its execution. The record shows

that the signature on the June 2012 trust instrument was not dated, the March 1,

2012 email sent by defendant indicated that plaintiff needed to sign a document

related to the trust “[w]hen I see you in NY,” plaintiff did not dispute that defendant

visited him in New York on March 16-17, 2012, and there was a separate document

that assigned plaintiff’s interest in the GFLCC. Also, we note that plaintiff provided

no corroborating evidence to demonstrate that his signature on the instruments was

not authentic and he failed to sufficiently demonstrate any genuine issue of material

fact regarding the execution of these instruments. See U.S. Bank Natl. Assn. v.

Bobo, 4th Dist. Athens No. 13CA45, 2014-Ohio-4975, ¶ 1; Fifth Third Bank v. Jones-

Williams, 10th Dist. Franklin No. 04AP-935, 2005-Ohio-4070, ¶ 27-29.

               The trial court further determined that plaintiff was on notice of the

source of funds used for his maintenance, that he knew or should have known of the

value of his interest in the trust, and that there was insufficient evidence of a breach

of fiduciary duty. Although plaintiff argues that the trial court erred in these

findings, he fails to cite to sufficient evidence in the record to demonstrate that there

is a genuine issue of material fact. Throughout this case, plaintiff has done little

more than make self-serving statements and bald accusations to contradict the

evidence presented by defendant.

               Defendant presented evidence in support of his motion for summary

judgment pursuant to Civ.R. 56. The evidence showed that plaintiff’s membership
interest in the GFLLC was unchanged and that no disbursements had been made

from the trust. Rather, funds were provided to plaintiff as advancements from the

GFLLC and were treated as interest-free loans. These advancements were added to

a loan account kept for plaintiff as part of the financials of the GFLLC. Plaintiff’s

29.47 percent interest in the GFLLC remained unchanged.

               Plaintiff acknowledged in the complaint that he was provided with

financial statements and balance sheets of the GFLLC, tax forms detailing plaintiff’s

interest in the GFLLC, and account statements, all of which were consistent with the

reporting requirements set forth under R.C. 5808.13(C). In support of the motion

for summary judgment, defendant provided supporting documentation reflecting

the disclosures that were made to plaintiff. Additionally, plaintiff was provided with

a full accounting in January 2015.

               Insofar as plaintiff claimed that he believed funds were gifted from

his father, as opposed to a loan, the evidence in the record refuted this argument.

Plaintiff was informed in the email dated March 1, 2012, that the distributions for

his insurance premiums, medical bills, and other expenses were paid by the trusts

and/or the GFLLC. As the trial court found, “the Plaintiff’s own Exhibit G also

dispels his asserted belief that his father was paying his medical and other bills out

of his own funds as a gift.”

               Our de novo review of the matter reflects that defendant satisfied his

initial burden of identifying specific facts in the record that demonstrate an

entitlement to summary judgment under Civ.R. 56. Plaintiff made self-serving
assertions that are contradicted by the record, and he fails to point to any specific

facts that give rise to any breach of fiduciary duty or that support his claims for

removal of defendant as trustee, an accounting, or modification or termination of

the trusts. A nonmovant may not rely on his own unsupported and self-serving

assertions, offered by way of affidavit and without corroborating materials, to defeat

a well-supported motion for summary judgment. Brehm v. MacIntosh Co., 10th

Dist. Franklin No. 19AP-19, 2019-Ohio-5322, ¶ 36, citing Eichenberger v. Tucker,

10th Dist. Franklin No. 12AP-515, 2013-Ohio-805, ¶ 9; Merino v. Levine Oil Ents.,

L.L.C., 2019-Ohio-205, 131 N.E.3d 368, ¶ 36 (7th Dist.). Plaintiff failed to set forth

sufficient evidence to meet his reciprocal burden pursuant to Civ.R. 56 and

demonstrate a genuine issue of material fact regarding his claims.

               After reviewing the record in the light most favorable to plaintiff, we

conclude that defendant is entitled to summary judgment. Appellant’s assignment

of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, probate division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
RAYMOND C. HEADEN, J., CONCUR